Case 2:20-cv-00067-TPB-MRM Document 13 Filed 03/30/20 Page 1 of 8 PageID 59



                                  UNITED STATES DISTRICT COURT
                                               For the
                                       Middle District of Florida


CANDIE WHITEHURST, individually and on
Behalf of herself and others similarly situated,

       Plaintiff(s)
                                                                                     Case No. 2:20-cv-67-FtM-60MRM
v.

G & A RESTAURANT MANAGEMENT, INC.
d/b/a GYARMATHY & ASSOCIATES, A Florida
Profit Corporation; JAMES GYARMATHY,
individually; and RON PHILLIPS, individually

     Defendant(s)
______________________________________/

 DEFENDANTS, JAMES GYARMATHY AND RON PHILLIPS MOTION TO DISMISS
    PLAINTIFF’S COLLECTIVE ACTION COMPLAINT AND INCORPORATED
                       MEMORANDUM OF LAW

       COME NOW, Defendants, JAMES GYARMATHY AND RON PHILLIPS

(“Defendants”) pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, hereby

moves this Court to dismiss the Complaint against the Defendants and in support thereof

states as follows:

                                           FACTUAL BACKGROUND

1.     On or about January 31, 2020, Plaintiff, Candie Whitehurst, filed the subject

lawsuit, naming G&A Restaurant Management, Inc. d/b/a Gyarmathy & Associates

(“G&A”), James Gyarmathy (“Gyarmathy”) individually and Ron Phillips (“Phillips”)

individually (collectively, “Defendants”).



                                                        Cole, Scott & Kissane
                                                         www.csklegal.com
                  Miami | Fort Lauderdale West | Fort Lauderdale East | West Palm Beach | Orlando | Jacksonville | Tampa
                                 Bonita Springs | Naples | Pensacola | Fort Myers | Tallahassee | Key West
Case 2:20-cv-00067-TPB-MRM Document 13 Filed 03/30/20 Page 2 of 8 PageID 60



2.     The Complaint brings a single cause of action for alleged violations of the Fair

Labor Standards Act (“FLSA”) for overtime compensation against all three named

Defendants.

3.     The Complaint does not contain sufficient factual allegations to hold Gyarmathy

and Phillips individually liable as employers under the FLSA. The Complaint merely

alleges bare bones conclusory statements that an employee-employer relationship

existed between the Plaintiff and Gyarmathy and/or the Plaintiff and Phillips, which is

required for the Plaintiff to pursue a claim for individual liability under the FLSA.

4.     Therefore, the Plaintiff has failed to state a claim upon which relief can be granted

and the Complaint should be dismissed as to Gyarmathy and Phillips.

                                 MEMORANDUM OF LAW

A. LEGAL STANDARD

        In deciding a motion to dismiss, the Court assumes that all of the allegations

 in the complaint are true, and construes all of the facts in favor of the plaintiff. Scott v.

 Taylor, 405 F.3d 1251, 1253 (11th Cir. 2005). That said, a complaint must provide more

 than "labels and conclusions" or a "formulaic recitation of the elements of a cause of

 action" to survive a motion to dismiss. Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955,

 1965 (2007). A complaint must state a plausible claim for relief, and "[a] claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

 v. Iqbal, 129 S. Ct. 1937, 1949 (2009).

       “A motion to dismiss for failure to state a claim [generally] tests the sufficiency of

 the complaint.” Hazel v. Schl. Bd. of Dade County, 7 F. Supp. 2d 1349 (S.D. Fla. 1998).



                                              2
Case 2:20-cv-00067-TPB-MRM Document 13 Filed 03/30/20 Page 3 of 8 PageID 61



A motion to dismiss for failure to state a claim will be granted when “‘it appears beyond

doubt that the plaintiff can prove no set of facts in support of his claim which would

entitle him to relief.’” Hazel, 7 F. Supp. 2d at 1352 (quoting Conley v. Gibson, 355 U.S.

41, 45-46 (1957)); Mallo v. Public Health Trust of Dade Cty, 88 F. Supp. 2d 1376 (S.D.

Fla. 2000). It is of great importance that a complaint alleges facts properly setting forth

the essential elements of a cause of action. Hazel, 734 F. Supp. 2d at 1352.

      In order to defeat a motion to dismiss, a plaintiff must do more than merely label its

claim. Medalie v. FSC Sec. Corp., 87 F.Supp.2d 1295, 1298 (S.D.Fla. 2000). Dismissal

of a complaint is appropriate based on a dispositive issue of law or when there is no

necessity to construe factual allegations contained within the complaint. Marshall Cty

Bd. of Ed. v. Marshall Cty. Gas Dist., 992 F.2d 1171 (11th Cir. 1993). Rule 12(b)(6) of

the Federal Rules of Civil Procedure provides that dismissal of a complaint is appropriate

“if it is clear that no relief could be granted under any set of facts that could be proved

consistent with the allegations.” Hishon v. King & Spalding, 467 U.S. 69, 73 (1984).

      As illustrated by the governing case law, individual liability under the FLSA is

only available under extremely limited circumstances, none of which the Plaintiff has

sufficiently alleged to exist in his Complaint. Patel v. Wargo, 803 F.2d 632, 637-38 (11th

Cir. 1986); Donovan v. Doyon Drywall, Inc., 1982 WL 2186 (M.D. Fla. 1982). The mere

fact that Defendant Gyarmathy is the owner of G&A is not sufficient to give rise to

personal liability under the FLSA. See Id. Rather, the Plaintiff must establish that

Defendant Gyarmathy was either involved in the day-to-day operations of G&A or had

some direct responsibility for the supervision of the Plaintiff and that         Defendant

Gyarmathy was responsible in whole or part for the alleged FLSA violations. See Id.; Hill



                                            3
Case 2:20-cv-00067-TPB-MRM Document 13 Filed 03/30/20 Page 4 of 8 PageID 62



v. Walker, 737 F. 3d 1209, 1216 (8th Cir. 2013); Pinkard v. Shockley v. Stericycle, Inc.,

2013 WL 5325632 (N.D. Ill. Sept. 19, 2013); Rudy v. Consolidated Rest. Co., 2010 WL

3565418 (N.D. Tex. Aug 18, 2010) (stating that the ultimate question is whether the

individual   had   ‘supervisory authority over the complaining employee’ and is

‘responsible in whole or part for the alleged violation’”). The same applies for Phillips.

The Plaintiff’s Complaint fails to present adequate factual       allegations to establish

individual liability under the FLSA based on these legal standards, thus, Plaintiff’s

claims against Defendants Gyarmathy and Phillips must be dismissed.

B.    Plaintiff’s FLSA Claim Against Defendants Gyarmathy and Phillips Must be
Dismissed.

      In the Complaint, the Plaintiff ostensibly alleges that Defendants Gyarmathy and

Phillips qualify as an “employer” under the FLSA’s broad definition of same in order to

impose individual liability for the alleged FLSA violation. Compl. ¶ ¶ 5-18, 20-21; see

also 29 U.S.C. §203(d). Although under limited circumstances, corporate officers and

owners can be considered employers under the FLSA to give rise to a claim for

individual liability, the Plaintiff merely states in a conclusory manner certain elements

to hold Defendants Gyarmathy and Phillips. In fact, the allegations as to Gyarmathy

and Phillips are almost identical – 1) engaged in business in Florida; 2) residents of

Florida; 3) managed and operated G&A on a day to day basis; 4) exercised authority to

hire and hire; 5) determined work schedules; and 6) controlled finances and operations

of G&A. Compl. ¶¶ 5-18. However, these allegations are solely bare bones statements

of what is required under the FLSA to impose liability. The allegations are devoid of

adequate factual support or detail. Patel, 803 F.2d 632 (finding company's




                                            4
Case 2:20-cv-00067-TPB-MRM Document 13 Filed 03/30/20 Page 5 of 8 PageID 63



president/director did not play sufficiently active role in operations to be employer under

the FLSA)(also finding that corporate officer not responsible for Plaintiff’s contract).

      The economic reality test used to determine whether an entity in an employer

under the FLSA includes the following elements, whether the alleged employer: (1)

had the power to hire and fire the employees; (2) supervised and controlled employee

work schedules or conditions of employment; (3) determined the rate and method of

payment; and (4) maintained employment records. Santos v. Cuba Tropical, Inc., 829

F. Supp. 2d 1304 (S.D. Fla. 2011)(noting that no single factor is dispositive). The Santos

Court found that the owner did not have direct responsibility for supervision of any

employee for purposes of the FLSA and that even though he may have had ultimate

authority as owner, that the same remained unexercised. Id. In the instant case, the

Complaint is fully devoid of facts indicating that Defendants Gyarmathy or Phillips were

the individuals that actually hired Plaintiff or any alleged similarly situated employees,

actually created each individual employee’s schedules, determined each individual

employees’ wages, and/or specifically that they terminated any such employee. Further,

in Santos, the authority for employee hiring, schedule setting, wage setting, and

termination had been delegated to managers who the owner was unable to identify.

Id. The Santos Court ultimately found that it was insufficient to hold the owner

individually liable. Id. (status as a corporate officer alone is insufficient to render an

individual an ‘employer’ to hold the officer personally liable for unpaid wages.”).

      Further, in order to present an actionable prima facie claim for individual liability

under the FLSA, the Plaintiff must present sufficient factual allegations to establish

that an employment relationship existed between the individual Defendants and the

Plaintiff. See e.g., Advocacy Org. for Patients & Providers v. Auto Club Ins. Ass’n,

                                             5
Case 2:20-cv-00067-TPB-MRM Document 13 Filed 03/30/20 Page 6 of 8 PageID 64



176 F.3d 315 (6th Cir. 1999), cert. den.,120 S.Ct. 172 (1999), citing, Scheid v. Fanny

Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988) (finding that Rule

12(b)(6) requires that a “complaint must contain either direct or inferential allegations

respecting all the material elements to sustain a recovery under some viable           legal

theory”). Instead, the Plaintiff summarily asserts the elements of imposing individual

liability with no facts. There are no allegations, for example, that either of the individual

Defendants were physically present on a regular basis so as to supervise the

Plaintiff’s employment or the employment of any customer service/clerical employee

or to run the day-to- day operations.          In this regard, the Plaintiff’s conclusory

allegations do nothing to demonstrate what involvement the individual Defendants had

in either the direct supervision of the Plaintiff or in the day-to-day operations of G&A as

required to give rise to an inference of liability under the FLSA. The Plaintiff has failed

to sufficiently allege that the individual defendants exercised the requisite amount

of operational control over the terms and conditions of the Plaintiff’s work (or any

similarly situated employee’s work) and was responsible for the alleged FLSA

violations. Accordingly, based on the aforementioned, the Plaintiff’s Complaint fails

to allege sufficient facts to demonstrate that either Gyarmathy or Phillips served as

Plaintiff’s (or any other   alleged similarly situated employees) employer as defined

under the FLSA as necessary in order to impose individual liability thereunder.

C.  Plaintiff’s Complaint Should be Dismissed as Plaintiff has Improperly
Comingled Claims Against the Defendants

      Plaintiff has improperly comingled his claim against all three named Defendants.

Specifically, there is only one in the Complaint and the Plaintiff repeatedly refers to

“Defendants.” Plaintiff is attempting to assert one cause of action under the FLSA

                                             6
Case 2:20-cv-00067-TPB-MRM Document 13 Filed 03/30/20 Page 7 of 8 PageID 65



 as to all three Defendants, w h i c h is an improper practice, and Plaintiff should

 separately assert a claim for relief in a separate count, as required by Rule 10(b). See

 e.g., Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th

 Cir.1996)). Based on the foregoing, the Plaintiff has failed to state a cause of action

 against the individual Defendants and therefore has not asserted a claim for which

 relief can be granted; and, thus, the Plaintiff’s Complaint should be dismissed.

         WHEREFORE, Defendants Gyarmathy and Phillips respectfully request that this

 Honorable Court enter an Order dismissing Plaintiff, CANDIE WHITEHURST’S Collective

 Action Complaint for failure to state   a cause of action as it relates to the individual

 Defendants, and take such further action as it deems just and proper.

       Respectfully Submitted this 30th day of March, 2020.



                                         By: s/ Barbara Ballard Woodcock
                                             PATRICK M. BOLAND
                                             Florida Bar No.: 93896
                                             BARBARA BALLARD WOODCOCK
                                             Florida Bar No.: 90880



                             CERTIFICATION OF SERVICE

       I hereby certify that on March 30, 2020, I electronically filed the foregoing with the

Clerk of Court using the CME/ECF. I also certify that the foregoing document is being

served this day on all counsel of record or pro se parties identified on the attached Service

List in the manner specified, either via transmission of Notices of Electronic Filing

generated by CM/ECF or in some other authorized manner for those counsel of parties

who are not to receive electronically Notices of Electronic Filing.



                                             7
Case 2:20-cv-00067-TPB-MRM Document 13 Filed 03/30/20 Page 8 of 8 PageID 66



                                  COLE, SCOTT & KISSANE, P.A.
                                  Counsel for Defendants, G & A RESTAURANT
                                  MANAGEMENT, INC.
                                  d/b/a GYARMATHY & ASSOCIATES, A Florida
                                  Profit Corporation; JAMES GYARMATHY,
                                  individually; and RON PHILLIPS, individually

                                  Cole, Scott & Kissane Building
                                  27300 Riverview Center Boulevard, Suite 200
                                  Bonita Springs, Florida 34134
                                  Telephone (239) 690-7900
                                  Facsimile (239) 738-7778
                                  Primary e-mail: patrick.boland@csklegal.com
                                  Alternate e-mail:
                                  barbara.woodcock@csklegal.com
                                  Second Alternate e-mail:
                                  noemi.rodas@csklegal.com


                               By: s/ Barbara Ballard Woodcock
                                   PATRICK M. BOLAND
                                   Florida Bar No.: 93896
                                   BARBARA BALLARD WOODCOCK
                                   Florida Bar No.: 90880


SERVICE LIST

Chanelle Ventura, Esq.
Morgan & Morgan, P.A.
8151 Peters Road, Suite 4000
Plantation, FL 33324
cventura@forthepeople.com




                                      8
